department of the treasury internal_revenue_service washington d c e tax_exempt_and_government_entities_division uniform issue list mar nent pb ty legend taxpayer a ira x ira y ira z company m company n company o amount amount date date year dear this is in response to the letter dated date submitted on your behalf by your authorized representative in which you request a ruling that the distribution from your individual_retirement_arrangement ira described in your letter_ruling request did not result in a modification to a series of substantially_equal_periodic_payments and therefore is not subject_to the additional percent income_tax imposed on premature distributions under sec_72 of the internal_revenue_code the code under penalty of perjury the following facts and representations have been submitted in support of the ruling_request taxpayer a age maintained ira x with company m taxpayer a also maintained ira y with company m on date taxpayer a began receiving distributions from ira x in the annual amount of amount which amount was calculated using the fixed amortization_method described in notice_89_25 1989_1_cb_662 and was intended to be a series of substantially_equal_periodic_payments as described in sec_72 of the code it has been represented that taxpayer a received an annual distribution of amount from ira x each calendar_year from to taxpayer a represents that beginning in early january of year she consulted with her financial advisor as to whether she could convert a portion of her equities in ira x into cash due to market downturns while her financial advisor stated that she could convert a portion of ira x into cash without sustaining penalties for the conversion he also indicated that company m did not offer a cd investment in certificates of deposit and suggested that taxpayer a transfer the amount to an ira at another financial_institution based upon this advice on date taxpayer a transferred amount from ira x as well as the entire amount of ira y by means of a trustee-to-trustee transfer to ira z which is maintained by company n taxpayer a represents further that in may of year pursuant to discussions with representatives of company o about transferring the remaining assets of ira x from company m to an ira at company o she was informed that the partial transfer of amount from ira x to ira z caused a modification of a series of substantially_equal_periodic_payments during a subsequent conversation with her financial advisor she was also informed that the transfer of amount would result in a percent additional tax plus interest on all amounts that had been distributed from ira x this request for a letter_ruling followed shortly thereafter based on these facts and representations the following rulings are requested that the partial transfer of ira x being combined with ira y into the new ira z not be considered a modification to the series of substantially_equal_periodic_payments under sec_72 that will result in the imposition of the additional tax under sec_72 of the code and that a proposed corrective action to transfer back the partial transfer held in ira z along with the related earnings to ira x not be considered a modification to the series of substantially_equal_periodic_payments under sec_72 of the code that will result in the imposition of the additional tax under sec_72 of the code with respect to your ruling requests sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_72 of the code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 of the code provides that sec_72 shall not - apply to distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the later of the employee's attainment of age or the close of the 5-year period beginning with the date of the first payment and after the employee attains age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period notice_89_25 was published on date and provided guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra_'86 in the absence of regulations on sec_72 of the code this notice provides guidance with respect to the exception to the tax on premature distributions provided under sec_72 q a-12 of notice_89_25 provides three methods of determining substantially_equal_periodic_payments for purposes of sec_72 of the code revrul_2002_62 2002_2_cb_710 modified q a-12 of notice_89_ revrul_2002_62 provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of sec_72 if they are made in accordance with the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method the three methods described in q a-12 of notice sec_2 e of revrul_2002_62 further provides that under all three methods substantially_equal_periodic_payments are calculated with respect to an account balance as of the first valuation_date selected thus a modification to the series of payments will occur if after such date there is i any addition to bd the account balance other than gains or losses ii any nontaxable transfer of a portion of the account balance to another retirement_plan or iii a rollover by the taxpayer of the amount received resulting in such amount not being taxable in this case on date taxpayer a began receiving payments from her ira x in the amount of amount calculated using the fixed amortization_method described in notice_89_25 on date taxpayer a transferred amount by means of a trustee-to-trustee transfer from ira x to ira z the transfer on date occurred prior to the end of the period described in code sec_72 and was a nontaxable transfer of a portion of the account balance in ira x based on the above facts and representations pursuant to sec_2 e of revrul_2002_62 we determine that the date transfer from ira x to ira z constituted a modification to the series of substantially equal payments which taxpayer a began to receive from her ira x on date thus as a result we conclude with respect to your ruling requests that the transaction described above consisting of the date transfer from ira x to ira z constituted a modification to a series of substantially_equal_periodic_payments as described in code sec_72 we further conclude that this cannot be corrected by transferring amount back to ira y no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact d no at please address all correspondence to se t ep ra t4 sincerely yours dongepuccesshe donzell h littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
